DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 and 15-16 in the reply filed on 3/5/11 is acknowledged.  The traversal is on the ground(s) that there is not burdensome search to searching all groups.  This is not found persuasive because each group is classified in different areas and claims 1-13 and 15-16 do not make a contribution over the prior art (see rejection below).
Claims 1-13, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/5/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/107127 (cited by applicant) in view of EP 1563990 (cited by applicant).
WO 2015/107127 (claims 1-33; example 1; page 25, line 14 - page 26, line 29; page 32, line 12 - page 33, line 6; page 43, line 15 - page 54, line 2, especially example 1 and claim 1) discloses a multilayer heat-shrinkable non-cross-linked packaging film comprising at least:

-    an outer polyester layer (layer 8),
-    an inner gas barrier layer (layer 4),
-    a first core layer (layer 2) positioned between the sealant layer (layer 1) and the gas barrier layer (layer 4),
-    a second core layer (layer 6) positioned between the gas barrier layer (layer 4) and the outer polyester layer (layer 8), and
-    no inner layer comprising a major proportion of polyamide(s) or polyester(s),characterized in that
-    the core layer(s) (layer 2) and/or (layer 6) independently consist of a polyethylene component (either a single polyethylene or admixture of polyethylene(s))
-    the core layers (layer 2) and (layer 6) do not comprise a major proportion of tie resins,
-    the percentage ratio of the total thickness of the first core layer (layer 2) and the second core layer (layer 6) in respect of the total thickness of the film (rl) is 27.6%, which is not within the claimed range of 35%-60% and
-    the ratio of the thickness of the first core layer (layer 2) in respect of the second core layer (layer 6) (r2) is 1.13.
In addition, the core layers of D1 do not independently comprise a major proportion of
-    (I) a blend (B) of a polyethylene component (el) not having a bimodal molecular weight distribution and of a second resin (R) selected from ethylene-vinyl acetate copolymer(s) (Rl), acrylic acid copolymer(s) (R2), acrylate copolymer(s) (R3) and their admixtures,wherein said polyethylene component (el) is present in amount of at least 
-    (II) a polyethylene component (e2) having a bimodal molecular weight distribution, optionally in admixture with said second resin (R).
WO 2015/107127 does not disclose that 
1) the claimed core layers comprise a major portion of
-    (I) a blend (B) of a non-bimodal polyethylene component (el) and of a second resin (R) selected from ethylene-vinyl acetate copolymer(s) (R1), acrylic acid copolymer(s) (R2), acrylate copolymer(s) (R3) and their admixtures, wherein said polyethylene component (el) is present in amount of at least 40% by weight and said second resin (R) is present in an amount of from 10% to 60% by weight in respect of the blend (B) weight, or
-    (II) a bimodal polyethylene component (e2);
whereas the core layers of D1 consist of a non-bimodal polyethylene component, which is either a single polyethylene or admixture of polyethylene(s)); and
2) the percentage ratio of the total thickness of the first and second core layers in respect of the total thickness of the film (rl) is 35-60%, whereas said ratio of D1 is 27.6%.
EP 1563990 discloses (claims 1-10; [0016], [0017], [0037], [0061] and [0082]-[0095], tables l-IV, especially example 5 of table II) also relates to the same technical field of heat-shrinkable non-cross-linked packaging film and discloses a core layer (inner layer) (iv) consisting of a blend of a non-bimodal polyethylene component (EPBT1) and of a second resin ethylene-vinyl 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided
1) the claimed core layers comprise a major portion of
-    (I) a blend (B) of a non-bimodal polyethylene component (el) and of a second resin (R) selected from ethylene-vinyl acetate copolymer(s) (R1), acrylic acid copolymer(s) (R2), acrylate copolymer(s) (R3) and their admixtures, wherein said polyethylene component (el) is present in amount of at least 40% by weight and said second resin (R) is present in an amount of from 10% to 60% by weight in respect of the blend (B) weight, or
-    (II) a bimodal polyethylene component (e2);
whereas the core layers of D1 consist of a non-bimodal polyethylene component, which is either a single polyethylene or admixture of polyethylene(s)); and
2) the percentage ratio of the total thickness of the first and second core layers in respect of the total thickness of the film (rl) is 35-60%, whereas said ratio of D1 is 27.6% in WO 2015/107127 in order to provide improved mechanical properties as taught or suggested by EP 1563990.

EP 1563990 (example 5) discloses claims 3, 9 and 10.
With regards to claim 8, it would have been obvious to provide wherein the core layers have the same composition in order to provide lower production costs .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        




MCM
April 5, 2021